Johnson, Presiding Judge.
Division 5 of the decision of the Court of Appeals in this case having been reversed by the Supreme Court, Watson v. State, 276 Ga. 212 (576 SE2d 897) (2003), that portion of our decision in Watson v. State, 256 Ga. App. 789 (570 SE2d 30) (2002), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court. Divisions 1 through 4 of our earlier decision are unaffected by the Supreme Court’s decision.

Judgment of conviction affirmed. Sentence as to fine only vacated.


Blackburn, P. J., and Miller, J., concur.